Filed 7/6/21 P. v. Riosescalera CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078505

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE373822)

 JAZMIN RENE RIOSESCALERA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert O. Amador and John M. Thompson, Judges. Affirmed.
         Leslie Ann Rose, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In June 2019, Jasmin Riosescalera, pleaded guilty to driving under the

influence of alcohol causing injury (Veh. Code,1 § 23153, subd. (a)) and
admitted the enhancement for causing bodily injury or death to one or more


1    All further statutory references are to the Vehicle Code unless
otherwise specified.
victims (§ 23558) and personal infliction of great bodily injury (Pen. Code,
§ 12022.7, subd. (a)).
      In November 2019, the court sentenced Riosescalera to a term of five
years four months in prison. The court stayed the execution of the sentence
and granted formal probation. Riosescalera did not appeal the sentence, the
guilty plea or obtain a certificate of probable cause.
      The court revoked and reinstated probation in December 2019. The
court formally revoked probation on December 21, 2020. The court vacated
the stay of the prison sentence and committed Riosescalera for the previously
ordered term.
      Riosescalera filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Riosescalera the
opportunity to file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      In her change of plea, Riosescalera stated that she “drove a vehicle
under the influence causing great bodily injury to more than one person in
the other vehicle.”
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Was Riosescalera’s guilty plea constitutionally valid?


                                        2
     2. Was there sufficient factual basis for the plea?
     3. Were Riosescalera’s credits calculated correctly?
     4. Was Riosescalera’s attorney ineffective?
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Riosescalera on this appeal.
                               DISPOSITION
     The judgment is affirmed.




                                                     HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DO, J.




                                      3